DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 15/945,333 (“333 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is April 4, 2018 (“333 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 333 Reissue Application is a reissue application of U.S. Patent No. 9,302,621 (“621 patent”) titled “OBJECT RECOGNITION IN LOW-LUX AND HIGH-LUX CONDITIONS.”   The application for the 621 patent was filed on Jun. 10, 2014 and assigned by the Office US patent application number 14/300,569 (“569 application”) and issued on Apr. 5 2016 with claims 1-26 (“Originally Patented Claims”).
On July 9, 2019, the Office mailed a non-final office action (“Jul 2019 Non-Final Office Action”).  On Aug. 15, 2019, Applicant filed a response (“Aug 2019 Response”) to the Jul 2019 Non-Final Office Action.
On Sep. 20, 2019, the Office mailed a final office action (“Sep 2019 Final Office Action”).  On Dec. 18, 2019, Applicant filed a response (“Dec 2019 Response”) to the Sep 2019 Final Office Action and a RCE.  On Oct. 9, 2019 and Jan. 6, 2020, Applicant filed an IDS.
On Mar. 13, 2020, the Office mailed a non-final office action (“Mar 2020 Non-final Office Action”).  On Jun. 2, 2020, Applicant filed a response (“Jun 2020 Response”) to the Mar 2020 Non-Final Office Action.  
Jul 2020 Final Office Action”).  On Sep. 14, Applicant filed a response (“Sep 2020 Response”) to the Jul 2020 Final Office Action and a RCE.
On Oct. 22, 2020, the Office mailed a non-final office action (“Oct 2020 Non-Final Office Action”).  On Feb. 18, 2021, Applicant filed a response (“Feb 2021 Response”) to the Oct 2020 Non-Final Office Action.

II. PRIORITY CLAIMS
This section is the same as that in Mar 2020 Non-final Office Action.
Based upon a review of the instant reissue application and 621 patent, the Examiner finds that the instant reissue application claims domestic priority to 13/659,826, filed on Oct. 24, 2012, now Pat. No. 8,781,171.  
The instant reissue application does not claim any foreign priority. 
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

III.  FEB 2021 RESPONSE 
The Feb 2021 Response contained, among other things, “REMARKS” (“Feb 2021 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“Feb 2021 Claim Amendment”).  The Feb 2021 Claim Amendment amended claims 1, 9, 17, 24 and 27.  

IV. STATUS OF CLAIMS
	In light of the above: 

Claims 1-27 are currently examined (“Examined Claims”).
No claims is withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-27 are rejected.

V. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Low-lux sensor: sensor requires low light intensity such as infrared or ultrasound sensor (col. 2, lines 27-29 of the 621 patent).
High-lux image sensor: sensor requires light intensity higher than a certain value such as RGB sensors (col. 2, lines 28-20 of the 621 patent). 
“processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level”:  processing image data captured by the low-lux sensor wherein the capturing is performed only when the illumination level is below the threshold illumination level (Fig. 3 of the 621 Patent)
“processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level”: processing image data captured by the high-lux sensor wherein the capturing is performed only when the illumination level is above the threshold illumination level (Fig. 3 of the 621 Patent).

C.  	35 U.S.C. § 112 6th Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 6th paragraph.  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following limitations or functional phrases of the pending claims invokes § 112 6th paragraph.  

(1)   Functional Phrase #1
an illumination level module, implemented via a processor and a memory, for determining an illumination level using the illumination level module and an illumination level detector;

--“Functional Phrase #1” or “FP#1” as recited in e.g. claim 24.

The claimed functions of FP#1 is:
determining an illumination level using the illumination level module and an illumination level detector;

--“Claim Functions of FP#1” or “Functions of FP#1.” 

i. 	3-Prong Analysis:  Prong (A)-(C)
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “illumination level module,” is a generic placeholder for the phrase ‘means for,’ i.e., being applied as a generic means for performing the entire function. See MPEP 2181 I (C).
The Examiner has reviewed the specification, prior art on the record and dictionaries and concludes that the term “illumination level module,” implemented with a processor and a memory, using illumination level detector and the illumination level module implemented with a processor and a memory, denotes sufficient structure to perform the entire claimed function of “determining illumination level.”  Therefore FP#1 fails prong (C) and does not invoke 112 6th paragraph.

(2)   Functional Phrase #2
an illumination threshold module, implemented via the processor and the memory, for determining whether the determined illumination level is below a threshold illumination level; 

--“Functional Phrase #2” or “FP#2” as recited in e.g. claim 24.

The claimed functions of FP#2 is:
determining whether the determined illumination level is below a threshold illumination level;

--“Claim Functions of FP#2” or “Functions of FP#2.”

i. 	3-Prong Analysis:  Prong (A)-(C)
Three-Prong analysis is performed for FP#2 similarly to that performed for FP#1.  Because Functional Phrase #2 recite sufficient structure including algorithm to perform the entire function of FP#2, the Examiner concludes that the phrase fails Invocation Prong (C).  In other words, the algorithm is recited in FP#2.
Because the phrase fails Invocation Prong (C), Functional Phrase #2 does not invoke 35 U.S.C. §112, 6th paragraph.

(3)   Functional Phrase #3
a capture source module, implemented via a processor and a memory, for activating the low-lux sensor only when the illumination level is below the threshold illumination level, and activating the high-lux sensor only when the illumination level is above the threshold illumination level.

--“Functional Phrase  #3” or “FP #3” as recited in e.g. claim 24.

The claimed functions of FP #3 is:
activating the low-lux sensor only when the illumination level is below the threshold illumination level, and activating the high-lux sensor only when the illumination level is above the threshold illumination level.

--“Claim Functions of FP #3” or “Functions of FP #3.”

i. 	3-Prong Analysis:  Prong (A)-(C)
Three-Prong analysis is performed for FP #3 similarly to that performed for FP#1.  Because Functional Phrase #3 or FP#3 recites sufficient structure to perform the entire function of FP#3, the Examiner concludes that the phrase fails Invocation Prong (C).
Because FP#3 fails Invocation Prong (C), the Examiner concludes that Functional Phrase #3 or FP#3 does not invoke 35 U.S.C. §112, 6th paragraph.

(4)   Functional Phrase #4
an object  recognition module, implemented via a processor and a memory, for ensuring that both the low-lux sensor and the high-lux sensor are not active at the same time.

--“Functional Phrase  #4” or “FP #4” as recited in e.g. claims 1, 9, 17, 24 and 27.

The claimed functions of FP #4 is:
ensuring that both the low-lux sensor and the high-lux sensor are not active at the same time.

--“Claim Functions of FP #4” or “Functions of FP #4.”

i. 	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #4 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#4, including the claimed “an object recognition module, implemented via a processor and a memory [for performing the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#4 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “an object recognition module, implemented via processor and a memory,” but the entire FP#4.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in the 333 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#4 provides a description sufficient to inform one of ordinary skill in this particular art that FP#4 denotes a particular structure.
Third, the Examiner finds that “a processor and a memory” is structure.  However the claimed “an object recognition module, implemented via a processor and a memory” as set forth in FP#4 has a particular configuration (i.e. it is “configured to perform the claimed functions”). In light of this, the Examiner concludes that the claimed “an object recognition module, implemented via a processor and a memory” is not a generic computer processor or a general purpose computer but a particular processor requiring special programming since the three claimed “ensuring” function as set forth in FP#4 cannot be performed by a general purpose processor or computer.
Finally, because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#4 [as set forth in “3 Prong Analysis:  Invocation Prong (B)” below] which cannot not be performed by a general purpose processor), and because nothing in the 621 Patent describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that the phrase “an object  recognition module, implemented via a processor and a memory [for performing the claimed function]” is a generic placeholder.  Because “an object recognition module, implemented via a processor and a memory” is merely a generic placeholder, the Examiner concludes that Functional Phrase #4 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #4, the Examiner finds that for Functional Phrase #4, the claimed function is the Function of FP#4.
Additionally, the Examiner finds that because nothing in the written description of the 333 reissue application contradicts the plain language as set forth in the Function of FP#4, Function of FP#4 will have their ordinary and accustomed meaning.  Because Functional Phrase #4 includes the Function of FP#4, the Examiner concludes that, Functional Phrase #4 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #4, the Examiner finds that Functional Phrase #4 does not contain sufficient structure for performing the entire Function of FP#4.  In fact, the Examiner finds that Functional Phrase #4 recites very little structure (if any) for performing the Function of FP#4.
Because Functional Phrase #4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #4 meets invocation Prong (C).   Because Functional Phrase #4 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #4 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 	Based upon a review of the 333 Reissue Application itself, the Examiner concludes that the corresponding structure for FP#4 is disclosed as a processor and memory performing the algorithm described in col. 2, lines 65-67, i.e., “in response to activating low-lux sensors 104a-b, the object recognition module 102 deactivates any active high-lux sensors 106a-b and vice versa.”  
v.	How To Prevent FP#4 From Invoking § 112 ¶ 6
If Applicant does not intend to have the claim limitation invoke § 112 ¶ 6, Applicant may amend claims 1, 9, 17, 24 and 27 so that it will clearly not invoke § 112 ¶ 6.
Moreover, if Applicant believes FP#4 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP#4 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#4 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of FP#4 whatever it is) can perform the entire Function of FP#4.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ 6 or successfully argue that a claimed phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

(5)  Dependent Claims 
The object recognition module in dependent claims of claims 1, 9, 17, and 24, i.e., claims 2-8, 10-16, 18-22 and 25-26 also invoke 112 6th paragraphs because they do not further provide the algorithm performed by the object recognition module.

VI. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. 	15/960,054
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 15/960,054 (reference application) in view of Lynam et al (US Patent 7,195,381, hereafter Lynam), further in view of Rabii (US Patent Pub. 2012/0147531).  Although the claims at issue are not identical, they are not patentably distinct from each other because
(1)		Claims 1-27 of the current application and claims 1-27 of the copending application recite common subject matter respectively;
(2)		Whereby claims 1-27 of the instant reissue application, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claims 1-27 of the copending application respectively, and
(3)		Claims 1-27 are worded with minor differences from claims 1-27 of the copending application.  The instant reissue application also recite “wherein the low-lux sensor and the high-lux sensor are located in an overhead console of a vehicle”  and “illuminating a field of view of the low-lux sensor using an illumination source, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” or “an illumination source illuminating a field of view of the low-lux sensor, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” which were not recited in the copending claims 1-27.
 In the same field of endeavor, Lynam teaches “the module including the camera, light source(s), microphone and/or speaker can be portable with Velcro or flexible means of detachable attachment to the rear or the overhead location for a particular vehicular situation” (col. 67, lines 21-26, see also col. 67, lines 56-67 of Lynam).  Lynam further teaches the camera is equipped with infrared LED light emitting sources (col. 26, lines 3-15) and 
Most preferably, a plurality of at least two, more preferably at least four, and most preferably at least six LEDs (or similar low level, directed, low-current light sources such as electroluminescent sources and organic light emitting sources) are mounted with a camera (preferably, such as to form a ring around the camera) with the light projected from the individual LEDs directed to be coincident with the camera field of view and to illuminate the target area desired to be viewed.

-col. 21, lines 34-43 of Lynam.

Fig. 42 of Lynam shows a light source 4231 adjacent to camera 4230.  The light source 4231 of Lynam is directed to the field of the view of the camera 4230 and is adjacent to the camera along a lateral axis of the vehicle (Fig. 42 of Lynam).  
The combination of the claims of the copending application with Lynam is supported by KSR (B) Simple substitution of one known element for another to obtain predictable results because substituting the high-lux and low-lux sensors of the copending application with those in overhead console and adding a light source for the low-lux sensor will obtain predictable results.  Therefore claims 1-27 of the instant reissue application are obvious over the copending claims 1-27 in view of Lynam.
(4)	  	Claims 1-27 also recite “ensuring that both the low-lux sensor and the high-lux sensor are not active at the same time.”   In the field of processing with multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   It is desirable to conserve power (Rabii, paragraph [0003]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to combine the claim limitations of 15/960,054 applications with the teaching of Rabii to just have one sensor active to conserve power.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


B. 	9,852,332
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,852,332 in view of Lynam, further in view of Rabii.
Although the conflicting claims are not identical, they are not patentably distinct from each other because
(1) 		 Claims 1-20 and claim 1-20 of the patent recite common subject matter; Claims 21-27 and claims 13, 14, 15, 17, 12, 13,  and 17 of the patent recite common subject matter respectively.
(2)		Whereby claims 1-27 of the instant reissue application, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claims 1-20 of the patent, and
(3) 		The instant reissue application recite “wherein the low-lux sensor and the high-lux sensor are located in an overhead console of a vehicle” and “illuminating a field of view of the low-lux sensor using an illumination source, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” or “an illumination source illuminating a field of view of the low-lux sensor, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” which were not recited in the copending claims 1-27. 
 In the same field of endeavor, Lynam teaches “the module including the camera, light source(s), microphone and/or speaker can be portable with Velcro or flexible means of detachable attachment to the rear or the overhead location for a particular vehicular situation” (col. 67, lines 21-26 see also col. 67, lines 56-67 of Lynam).  Lynam further teaches the camera is equipped with infrared LED light emitting sources (col. 26, lines 3-15) and 
Most preferably, a plurality of at least two, more preferably at least four, and most preferably at least six LEDs (or similar low level, directed, low-current light sources such as electroluminescent sources and organic light emitting sources) are mounted with a camera (preferably, such as to form a ring around the camera) with the light projected from the individual LEDs directed to be coincident with the camera field of view and to illuminate the target area desired to be viewed.

-col. 21, lines 34-43 of Lynam.

Fig. 42 of Lynam shows a light source 4231 adjacent to camera 4230.  The light source 4231 of Lynam is directed to the field of the view of the camera 4230 and is adjacent to the camera along a lateral axis of the vehicle (Fig. 42 of Lynam).  
The combination of the claims of the copending application with Lynam is supported by KSR (B) Simple substitution of one known element for another to obtain predictable results because substituting the high-lux and low-lux sensors of the copending application with those in overhead console and adding a light source for the low-lux sensor will obtain predictable results.  Therefore claims 1-27 of the instant reissue application are obvious over the copending claims 1-20 in view of Lynam.
(4)	  	Claims 1-27 of the instant reissue application also recite “ensuring that both the low-lux sensor and the high-lux sensor are not active at the same time.”   In the field of processing with multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   It is desirable to conserve power (Rabii, paragraph [0003]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to combine the claim limitations of the 332 Patent with the teaching of Rabii to have only one active sensor to conserve power. 

C. 	9,469,251
Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,469,251 in view of Lynam, further in view of Rabii.
Although the conflicting claims are not identical, they are not patentably distinct from each other because
(1) 		 Claims 1-26 and claims 1-26 of the patent recite common subject matter and claim 27  and claim 24 of the patent recite common subject matter.
(2)		Whereby claims 1-27 of the instant reissue application, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claims 1-26 of the patent, and
(3) 		The instant reissue application also recite “wherein the low-lux sensor and the high-lux sensor are located in an overhead console of a vehicle” and “illuminating a field of view of the low-lux sensor using an illumination source, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” or “an illumination source illuminating a field of view of the low-lux sensor, wherein the illumination source is adjacent to the low-lux sensor along a lateral axis of a vehicle” which were not recited in the copending claims 1-27.  
In the same field of endeavor, Lynam teaches “the module including the camera, light source(s), microphone and/or speaker can be portable with Velcro or flexible means of detachable attachment to the rear or the overhead location for a particular vehicular situation” (col. 67, lines 21-26, see also col. 67, lines 56-67 of Lynam). Lynam further teaches the camera is equipped with infrared LED light emitting sources (col. 26, lines 3-15) and 
Most preferably, a plurality of at least two, more preferably at least four, and most preferably at least six LEDs (or similar low level, directed, low-current light sources such as electroluminescent sources and organic light emitting sources) are mounted with a camera (preferably, such as to form a ring around the camera) with the light projected from the individual LEDs directed to be coincident with the camera field of view and to illuminate the target area desired to be viewed.

-col. 21, lines 34-43 of Lynam.

 Fig. 42 of Lynam shows a light source 4231 adjacent to camera 4230.  The light source 4231 of Lynam is directed to the field of the view of the camera 4230 and is adjacent to the camera along a lateral axis of the vehicle (Fig. 42 of Lynam).  
The combination of the claims of the copending application with Lynam is supported by KSR (B) Simple substitution of one known element for another to obtain predictable results because substituting the high-lux and low-lux sensors of the copending application with those in overhead console and adding a light source for the low-lux sensor will obtain predictable results.  Therefore claims 1-27 of the instant reissue application are obvious over the copending claims 1-26 in view of Lynam. 
(4)	  	Claims 1-27 of the instant reissue application also recite “ensuring that both the low-lux sensor and the high-lux sensor are not active at the same time.”   In the field of processing with multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   It is desirable to conserve power (Rabii, paragraph [0003]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to combine the claim limitations of the 251 Patent with the teaching of Rabii to conserve power.  

VII. CLAIM REJECTIONS - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A.	Claims 1-5, 7-13, 15-21 and 23-27 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li et al ( US Patent Pub 20130229508, hereafter “Li” cited by IDS) in view of  Yoshimoto et al (US Patent Pub. 2010/0225617, hereafter “Yoshimoto”), further in view of Lynam et al (US Patent 7,195,381, hereafter “Lynam”).
Regarding claim 1, Li teaches a computer-implemented method for capturing image data, the method comprising:
determining an illumination level using an illumination level  module and an illumination level detector (para [0033], light detector 115 or 116 in Fig. 1 detects lighting level and reads on light detector, similar to col. 5, lines 25-46 and Figs. 1-2 of the 621 patent, also the Image Processing/Control 114 in Fig. 1 of Li reads on illumination level module because it receives the illumination level detected by the light detector 116 or 115 and processes the output from them, see also paras [0029] and [0031], the illumination level module in the 621 Patent merely receives illumination levels from an illumination level detector in one embodiment), 
wherein a low-lux sensor is assigned to capture image data in illumination levels below a threshold illumination level (paras [0006], [0013],  [0033] and [0037]-[0038], an ultrasound sensor or  other sensor such as infrared can used, para [0028]), and 
a high-lux sensor assigned to capture image data indicating gestures from a driver or a passenger in a vehicle any time illumination levels are above a threshold illumination level (paras [0006], [0013],  [0033], and [0037]. When the farness threshold is set to be small enough such as 0, the camera will always be turned on when the illumination level is above a threshold level.  Because the farness threshold can be set to any number for flexibility of applications, it is obvious that it can be set to 0 or a small number such as one inch to simplify application.   Further, MPEP 2144.04.II holds that eliminating a step is obvious if the function of the element is not desired.);
ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time (paras [0037]).   
determining, by an illumination threshold module, whether the determined illumination level is below a threshold illumination level (para [0037], “when the lighting level determined by the light detector 115 or 116 is less than a lighting threshold (e.g., it is too dark for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111.”); 
processing data captured by the low-lux sensor only when the illumination level is below the threshold illumination level (Fig. 3, 302-306, obtaining confidence score is processing data, 112 in Fig. 5, the data is captured by the low-lux sensor only when the illumination level is below the threshold level based in para [0037] and the description associated with Fig. 1); and 
processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level (Fig. 3, 302-306, the data is captured by the high-lux sensor only when the illumination level above the threshold level,  obtaining confidence score is processing data, detecting gesture is processing image data, para [0037] and the description associated with Fig. 1), 
wherein the illumination level module and the illumination level detector are different components than the lox-lux sensor and the high-lux sensor (Fig. 1, light detector 115 and 116 and image processing/control  114 are different than the sensors that captures ultrasound images and RGB images).
However Li does not expressly teach the data capture by the low-lux sensor is image data and the low-lux sensor assigned to capture image data and wherein the low-lux sensor and the high-lux sensor are located in an overhead console of the vehicle.   
In Li, when light level is lower than a threshold, an ultrasound sensor is activated to capture data.  Although ultrasound sensor can be regarded as a low-lux sensor and ultrasound signal captured by the ultrasound sensor of Li can be regarded as ultrasound image data, Li does not expressly teach capturing image data with a low-lux sensor.  
Li does teach “Other types of sensors, such as infrared and magnetic, may be included instead of, or in addition to, the ultrasound sensor 111 and the camera 113.” (para [0027]).  In other words, infrared sensor may be used in place of the ultrasound sensor and it is known in the art that an infrared sensor captures image data and an infrared sensor is a low-lux sensor.
In the field of position detection using image processing (Abstract), Yoshimoto teaches using two sets of sensors, one set is infrared light sensor (12 in Fig. 1) and one set is visible light sensor (13 in Fig. 1) and
In a case where the recognition process selecting section 5 determines that the estimated value of the external light intensity is smaller than the predetermined threshold value (YES in S1), the recognition process selecting section 5 turns on the infrared light source in the backlight 17 (S2), and in the meantime, performs settings of parameters for analyzing the captured image (infrared light image) outputted from the infrared light sensors 12 (S3).

--para [0133] of Yoshimoto.

In other words, Yoshimoto teaches activating a low-lux sensor to capture image data when the illumination level is below a threshold value (see also Fig. 8) and processing the image data captured only when the illumination level is below a threshold value (Fig. 8).
It is desirable to have a method of detection a target under a broad range of ambient light intensities (para [0007]-[0008] of Yoshimoto).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 patent, to use an infrared sensor of Yoshimoto instead of the ultrasound sensor to capture images to detect gesture in the method of Li.
Further, the combination of Li and Yoshimoto is supported by KSR Rationale (B) Simple substitution of one known element for another to obtain predictable results because substituting the ultrasound sensor of Li by the infrared sensor of Yoshimoto will obtain predictable results.
As to the limitations “wherein the low-lux sensor and the high-lux sensor are located in an overhead console of the vehicle,” in the same field of endeavor of monitoring in a vehicle, Lynam teaches 
Also, the lighting of the present invention can be used with an overhead console system 4200 such as is shown in FIG. 42. Overhead console/dome light assembly 4210 includes at least one light 4231 for general/task illumination that preferably comprises a high current high-intensity Lumi Leds Luxeon.TM. Star Power high-intensity power LED (and heat sink and/or DC to DC converter) as disclosed above. Assembly 4210 also includes switches 4240 and camera 4230. LED light sources 4250, 4252 are provided and are adapted to illuminate the portion of the vehicle interior (such as a baby seat on a rear seat) imaged by camera 4230.

-col. 67, lines 56-67 of Lynam.

the module including the camera, light source(s), microphone and/or speaker can be portable with Velcro or flexible means of detachable attachment to the rear or the overhead location for a particular vehicular situation.

-col. 67, lines 21-26 of Lynam.  

Most preferably, a plurality of at least two, more preferably at least four, and most preferably at least six LEDs (or similar low level, directed, low-current light sources such as electroluminescent sources and organic light emitting sources) are mounted with a camera (preferably, such as to form a ring around the camera) with the light projected from the individual LEDs directed to be coincident with the camera field of view and to illuminate the target area desired to be viewed.

-col. 21, lines 34-43 of Lynam.

Fig. 42 of Lynam shows a light source 4231 adjacent to camera 4230.  The light source 4231 of Lynam is directed to the field of the view of the camera 4230 and located in an overhead console of the vehicle.


    PNG
    media_image1.png
    516
    625
    media_image1.png
    Greyscale

-Fig. 42 of Lynam, showing light sources in an overhead console of a vehicle.
It is desirable to enable viewing of rear seat in a darkened vehicle cabin but not causing glare distraction and/or discomfort to any vehicle occupants including driver and passengers (col. 21, lines 8-24 of Lynam).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to use the method of Lynam of equipping sensors in an overhead console in the method and system of Li and Yoshimoto so that gestures in Li can be monitored more effectively.  
The combination of Li, Yoshimoto with Lynam is supported by KSR (C) Use of known technique to improve similar devices (methods, or products) in the same way because use of technique of Lynam of putting sensors in overhead console in the method and system of Li will improve the method and system of Li and (B) Simple substitution of one known element for another to obtain predictable results because substituting the sensors of Li by sensors in overhead console including a light source as it is done in Lynam will obtain predictable results.  Therefore it is obvious to one of ordinary skills in the art, at the time of invention of the 621 patent, to locate the low-lux sensor and high-lux sensor in an overhead console of the vehicle in the method and apparatus of Li.
To the extent that Applicant disagrees that Li teaches “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time,” MPEP 2144.04.II holds that eliminating a step is obvious if the function of the element is not desired.  Li discloses
[0037] … when the lighting level determined by the light detector 115 or 116 is less than a lighting threshold (e.g., it is too dark for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111. When the lighting level is greater than or equal to the lighting threshold, gesture detection may depend on a gesture range. To illustrate, when the gesture range is less than a nearness threshold (e.g., the hand 120 is too close for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111. When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113. …

As can be see above, when farness threshold is set to be 0, the ultrasound sensor and the camera of Li are not active at the same time.
It is desirable to be flexible when implementing the invention of Li by eliminating an unnecessary step as explained in the above and it is desirable to conserve energy.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 patent, to make sure only one sensor that is required to capture image to be active.

  Regarding claim  2, Li ,Yoshimoto and Lynam teach the computer-implemented method of claim 1, further comprising: determining that the illumination level is below the threshold illumination level (Li, para [0037], Figs. 1 and 2; Yoshimoto, para [0133] and Figs. 1 and 8); processing image data captured by the low-lux sensor (see the rejection of claim 1 above and Figs. 3 and 5 of Li and Figs. 1 and 8 of Yoshimoto); determining that the illumination level is above the threshold illumination level (Li, para [0037], Figs. 1 and 2; Yoshimoto, Figs. 1 and 8); and processing image data captured by the high-lux sensor (Li, Figs. 3 and 5; Yoshimoto, Figs. 1 and 8). 

 Regarding claim 3, Li, Yoshimoto and Lynam teach the computer-implemented method of claim 1, further comprising activating the illumination source responsive to determining that the illumination level is below the threshold illumination level (Yoshimoto, S2 in Fig. 8 and Fig. 1). 

Regarding claim 4, Li, Yoshimoto and Lynam teach the computer-implemented method of claim 1, wherein the low-lux sensor and the high-lux sensor have different luminance ranges (Li, Figs. 1 and 3; Yoshimoto, infrared light sensor and visible light sensor have different luminance ranges, Figs. 1 and 8), wherein luminance range of a sensor is a range of scene luminance under which the sensor is equipped to capture image data (non-functional descriptive material, also met by Yoshimoto, the infrared light sensor and visible light sensor, Figs. 1 and 8). 

    Regarding claim 5,  Li, Yoshimoto and Lynam teach the computer-implemented method of claim 4, wherein the luminance ranges of the low-lux sensor and the high-lux sensor overlap (Li, para [0027]; Yoshimoto, Figs. 1 and 8, similar to the 621 patent, infrared sensor and visible/RGB light sensor are used ), and the threshold illumination level is within the overlap of the luminance ranges (Li, para [0027]; Yoshimoto, Figs. 1 and 8, similar to the 621 patent, infrared sensor and visible/RGB light sensor are used). 

    Regarding claim 7, Li, Yoshimoto and Lynam teach the computer-implemented method of claim 3, wherein the illumination source emits a light with a spectrum that lies within a range at a peak of a response curve of the low-lux sensor (Yoshimoto, infrared light is turned on by step S2 of Fig. 8 and the low lux sensor is the infrared sensor. Because both the infrared light and the infrared sensor have the same infrared spectrum, the illumination source of Yoshimoto emits a light with a spectrum that lies within a range at a peak of a response curve of the low-lux/infrared sensor). 

 Regarding claim 8, Li, Yoshimoto and Lynam teach the computer-implemented method of claim 1, further comprising: responsive to determining that the illumination level is below the threshold illumination level, determining whether the high-lux sensor is active; and responsive to determining that the high-lux sensor is active, deactivating the active high-lux sensor (Li, para [0037], [0038] and [0053], “It will also be appreciated that the system 100 of FIG. 1 may conserve power by selectively deactivating sensors or portions thereof based on lighting and proximity information,” which suggests the claimed limitation).  

Claims 9-13 and 15-16 are the corresponding computer program product claims of claims 1-5 and 7-8.  Li teach a computer program product comprising a non-transitory computer readable medium storing program (para [0092]).  Therefore Li, Yoshimoto and Lynam teach claims 9-13 and 15-16 as explained above.

Claims 17-21 and 23 are the corresponding computer system claims of claims 1-5 and 7.  Li teach a computer system (para [0092]).  Therefore Li, Yoshimoto and Lynam teach claims 17-21 and 23 as explained above.

Claims 24-26 are computer system claims that correspond to claims 1 and 4-5 with the limitation of processing in claim 1 replaced with:
a capture source module, implemented via the processor and the memory, for activating the low-lux sensor only when the illumination level is below the threshold illumination level and activating the high-lux sensor only when the illumination level is above the threshold illumination level,
which is disclosed or suggested by Li at paras [0006], [0009], [0013], [0033] and [0037] –[0038], Fig. 4 when farness threshold is set to be 0).
Therefore Li, Yoshimoto and Lynam teach claims 24-26 as explained above.

B.	Claims 6, 14 and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam, further in view of Jelley et al (US Patent Pub 2009/0002475, hereafter Jelley).
 Regarding claims 6, 14 and 22, Li, Yoshimoto and Lynam teach the computer-implemented method of claim 1, the computer program product of claim 9 and the computer system of claim 17.  However, neither Li nor Yoshimoto nor  Lynam teaches wherein the high-lux sensor comprises an infrared filter to reduce an amount of infrared light reaching the high-lux sensor.  
In the field of improving image quality of an object in video telephony (Abstract of Jelley), Jelley teaches 
When the infrared filter 260 is in the active state, the near infrared radiation 270 reflected from the object 140 is filtered out while visible light 280 reflected from the object 140 is allowed to pass through the infrared filter 260 to the image sensor 250. The image sensor 250 coupled to the infrared filter 260 behaves as a visible image sensor when the infrared filter 260 is in the active state, so the image sensor 250 senses only the visible light 280 reflected from the object 140. For example, the image sensor 250 may sense natural light or room illumination found in the room. As mentioned earlier, such natural light or room illumination is considered to be a source of visible light 290 for the image sensor 250.
	--para [0020] of Jelley.
	It is desirable to improve quality of an image (para [0002]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention, to use an infrared filter in front of the RGB/visible light camera in the method of Li or Yoshimoto so that the quality of an image can be improved.

C.	Claims 1-5, 7-13, 15-21 and 23-27 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam and further in view of Rabii.
	Regarding claims 1-5, 7-13, 15-21 and 23-27, it is Examiner’s position that Li makes obvious “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time.”  If not, in the field of processing involving multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   It is desirable to conserve power (Rabii, paragraph [0003]).  therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to just turn on the sensor that is used to capture images to conserve power.  
	The combination of Li with Rabii is also supported by  (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results because ensuring only one sensor is active at a time improves energy usage of the system and yield predictable results.

D.	Claims 6, 14 and 22 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam in view of Jelley further in view of Rabii.
Regarding claims 6, 14 and 22, it is Examiner’s position that Li makes obvious “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time.”  If not, in the field of processing involving multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   It is desirable to conserve power (Rabii, paragraph [0003]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to just turn on the sensor that is used to capture images to conserve power.  
	The combination of Li with Rabii is also supported by  (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results because ensuring only one sensor is active at a time improves energy usage of the system and yield predictable results.

VIII. RESPONSE TO ARGUMENTS
A. 	Double Patenting
	Double patenting rejections have not been overcome.  Therefore the rejections are maintained.

B.	§ 112 ¶ 6 
	Applicant argues:

Applicant respectfully disagrees FP#4 cannot be performed by a general purpose processor or computer. In this regard, column 8, line 13 of U.S. Patent No. 9,302,621, specifically discloses “This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer”. Therefore, claims 1, 9, 17, 24, and 27 do not meet invocation Prong (A), as alleged by the Office Action, and are not to be interpreted under 35 U.S.C. §112, sixth paragraph.

	-Feb 2021 Remarks, p. 12.

	The Examiner disagrees.  Applicant’s statement that “a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer [emphasis added]” id. confirms the Examiner’s position.  The function of FP#4 is performed on a general-purpose computer, the phrase necessary requires special programming and the algorithm for doing the special programming (i.e. the “a computer program stored in the computer” as argued by Applicant).
In the section of Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015) opinion designated as en banc,2 and with respect to claim terms that do not recite the word “means,” Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.
Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (emphasis added; bracketed numbering added).3  Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112 6th paragraph is not invoked. To be clear, the Examiner is relying on the second Williamson invocation test “Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (citations and quotations omitted).  The next step in the analysis is to apply WIT-2 to functional phrases FP#1 and FP#3.
In summary, to not invoke 112 6th paragraph for a claim drawn to software performed on a computer hardware processor, there must be some manifestation of the algorithm in the claim.  In other words, if for example, the functional phrases recite sufficient structure for performing the claimed function, (including sufficient algorithms for performing the entire functions of the functional phrases) then the functional phrase does not invoke 112 6th paragraph because the algorithm is manifested in the claim.  See MPEP 2181 citation to quotation to Williamson noted above.  However, FP#3 and FP#7 do not recite sufficient structure for performing the entire claimed function.  For example, the algorithms for performing the entire function of FP#3 and FP#7 are not sufficiently recited. Therefore FP#4 still invoke 112 6th paragraph.




C.	Objection to the specification and rejection under 112 1st and 2nd paragraphs
The objection to the specification and the rejection under 112 1st and 2nd paragraphs have been overcome in view of the Feb 2021 Claim Amendment by deleting the relevant limitation and are hereby withdrawn.

D.	35 U.S.C. § 103
	Applicant argues:
Applicant contends that Li does not disclose processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level and processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level. 
Specifically, with reference to Fig. 4 of Li, reproduced below, it can be seen that step 406 requires ultrasound simple gesture recognition. Here, Li requires enabling ultrasound-based simple gesture recognition, which includes activation of the ultrasound sensor of Li. However, 406 occurs prior to determining whether a lighting level is greater than or equal to a lighting threshold at 408. Therefore, the ultrasound sensor of Li is always activated, regardless of the lighting level. The subject matter of claim 1, on the other hand, requires processing image data captured by the low-lux sensor occur only when the illumination level is below the threshold illumination level. Because Li enables ultrasound-based simple gesture recognition at 406, the ultrasound sensor must processing image data captured by the ultrasound sensor at this point. Further, because 406 occurs prior to determining whether a lighting level is greater than or equal to a lighting threshold at 408, Li discloses always processing image data captured by the low-lux sensor regardless of the illumination level.
…
--Feb 2021 Remarks, pp. 13-14.

Applicant is arguing Li does not teach the limitations of 
processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and
processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level.

The Examiner disagrees. 
First of all, Fig. 4 is a particular embodiment.  The description of paras [0037] and [0038] in association with Fig. 1 alone can read on the claims. 
Further, even if the particular embodiment of Fig. 4 of Li is used, different processing of image data is performed.  The processing performed at step 416 in Fig. 4 is “processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level” and the processing performed at step 412 is “processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level.”
Therefore Li’s disclosure still meet the claim limitations.
Applicant argues that setting the farness threshold to 0 will make Li inoperable (Feb 2021 Remarks, pp. 17-18).  Applicant further argues:
If going to box 412 and 418 from box 414 are indeed eliminated, as suggested by the Examiner, annotated Fig. 4 below would be the result.  …

--Feb 2021 Remarks, pp. 16-17.

Applicant provided an annotated Fig. 4 which eliminates the 412 completely.  The Examiner disagrees.
Again, Fig. 4 is a particular embodiment.  In paras [0037], Li discloses when gesture range is greater than a farness threshold, the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113.  In other words, when farness threshold is set to 0 or a small number such as one inch (a gesture range in a typical vehicle will be around 12 inch with an overhead mounted sensor),  Li’s system still operates but the gesture detection is based on the camera when the lighting level is greater than a threshold.  In other words, para [0037] and description in association with Fig. 1 alone will meet the claim limitations.  
 [0037] …When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113. When the gesture range is between the nearness and farness thresholds, gesture recognition may be performed based on output from both of the sensors 111 and 113, in accordance with a complementary voting scheme.

	-Li, paragraphs [0037], emphasis added

Applicant argues at step 410 and 406, ultrasound  sensor still needs to be used and “processing data captured by the ultrasound sensor is required, regardless of the threshold illumination level.” (Feb. 2021 Remarks, pp. 16-18).
Applicant’s arguments are not persuasive.  
First, Fig. 4 of Li is described as a particular embodiment and each of the step may be performed and may not be performed.   
Second, the description associated with Fig. 1, i.e., para [0037] alone meets the claim limitation as explained above.
Applicant argues:
	Li would also be rendered inoperable under the assumption that “the farness threshold is set to be small enough such as 0” because it is physically impossible for a camera to focus at zero distance. The formula for focal length of a mirror is represented …

	-Feb 2021 Remarks, pp. 18-19.

	The Examiner disagrees.   By setting the farness threshold to 0 or a small number in the method of Li, no modification to any sensors is performed.  In other words, setting the farness threshold to 0 or a small number is merely a simple step to eliminate steps related to disable checking if distance is too far for ultrasound and it does not modify the camera and the ultrasound sensors in anyway.  Farness threshold is a parameter in the method of Li and it is not a parameter in the camera of Li nor a parameter of the ultrasound sensors of Li.  In other words, setting the farness threshold to 0 does not render Li’s method inoperable.
	Citing paragraph [0037] of Li, Applicant argues ultrasound sensor is required regardless of any illumination level (Feb 2021 Remarks, pp. 19-20).
	Applicant’s arguments are not persuasive.   Similar arguments are addressed above. Again Fig. 4 is a particular embodiment and steps in Fig. 4 may or may not be performed.  In Li, when farness threshold is set to be 0 or a small number such as one inch, “ the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113” (paragraph [0037] of Li).  
Similar arguments are presented for other claims including claims 9, 17, 24 and 27 and dependent claims.  Other arguments based on Yoshimoto and Lynam are basically based on the arguments above.  Therefore the rejections under 35 USC 103 have not been overcome.

IX. CONCLUSION
A.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.


D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992





Conferees:/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.
        
        2 “Part II.C.1. of this opinion has been considered by an en banc court ....” Williamson, 792 F.3d at 1347 n3, 115 USPQ2d at 1110, n3.
        3 See also MPEP 2181 I. (Rev 08.2017, January 2018) quoting a very similar Williamson statement.